NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 2 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


MICHAEL A. LEON,                                 No. 13-71450

             Petitioner,                         LABR No. 11-069

   v.
                                                 MEMORANDUM*
SECURAPLANE TECHNOLOGIES
INCORPORATED; et al.,

             Respondents.

                      On Petition for Review of an Order of the
                                Department of Labor

                            Submitted February 17, 2015**

Before:       O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        Michael A. Leon petitions pro se for review of a Final Decision and Order of

the Department of Labor’s Administrative Review Board (“ARB”), affirming

dismissal of his whistleblower retaliation claim against his former employer under



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and accordingly denies Leon’s requests for oral argument.
See Fed. R. App. P. 34(a)(2).
the Wendell H. Ford Aviation Investment and Reform Act of the 21st Century

(“AIR21”). We have jurisdiction under 49 U.S.C. § 42121(b)(4)(A). We review

the ARB’s decision in accordance with the Administrative Procedure Act, under

which the ARB’s legal conclusions must be sustained unless they are arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law, and its

findings of fact must be sustained unless they are not supported by substantial

evidence. Calmat Co. v. U.S. Dep’t of Labor, 364 F.3d 1117, 1121 (9th Cir.

2004). We deny the petition.

      Contrary to Leon’s contention, the ARB did not err in upholding the

Administrative Law Judge’s decision because Securaplane Technologies

demonstrated by clear and convincing evidence that it would have terminated

Leon’s employment in the absence of his protected activity. See 49 U.S.C.

§ 42121(a)(1), (b)(2)(B) (setting forth the two-part analysis for an AIR21 claim

and requiring that any complaint relate to a violation or alleged violation of federal

air carrier safety law); see also Retlaw Broad. Co. v. N.L.R.B., 53 F.3d 1002, 1006

(9th Cir. 1995) (“Credibility determinations by the ALJ are given great deference,

and are upheld unless they are inherently incredible or patently unreasonable.”

(citation and internal quotation marks omitted)).

                                          2                                   13-71450
      We reject Leon’s claims of alleged bias or corruption, and procedural and

evidentiary errors.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      All pending motions and requests are denied.

      PETITION FOR REVIEW DENIED.




                                        3                                  13-71450